          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 1 of 21




                         IN THE UNTIED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

 RACHEL MOSBY,

         Plaintiff,
                                                                  Civil Action No.:
 v.
                                                                 5:20-cv-00163-TES
 CITY OF BYRON, GEORGIA,

           Defendant.

           BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

        COMES NOW Plaintiff Rachel Mosby (hereinafter, “Mosby”), by and through the

undersigned counsel, and files her Brief in Opposition to Defendant’s Motion to Dismiss (Doc. 5),

requesting that the Court deny Defendant’s Motion to Dismiss in its entirety, as follows:

                                     I.   BACKGROUND

        On June 28, 2019, Chief Mosby submitted her Charge of Discrimination (hereinafter,

“Charge”) to the Equal Employment Opportunity Commission (hereinafter, “EEOC”). (Doc. 1-

4.) In pertinent part, she alleged that Defendant discriminated against her in violation of Title VII

of the Civil Rights Act (hereinafter, “Title VII”) and the Americans with Disabilities Act

(hereinafter, “ADA”). (Id. at 5.) Chief Mosby’s counsel drafted the Charge, and it included a

five-page letter, notice signed by Chief Mosby of her legal representation, and eleven pages of

exhibits. (Doc. 1-4.) Chief Mosby requested that the EEOC provide her with its entire investigative

file, which the EEOC did on May 11, 2020. (Doc. 10-1.) The EEOC’s copy of the Charge does

not contain the attachments or the designation of counsel. (See Doc. 10-1 at 17-21.)

        While Chief Mosby had confirmation that the Charge had been successfully sent by both

facsimile and Certified Mail, she still had received any response after four months. On October




159180001.P10.Response to MTD                                                              Page 1 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 2 of 21




22, 2019, she sent correspondence to the Director of the Atlanta District Office inquiring into the

status. (Doc. 10-2.), Director Darrell Graham quickly responded by email, indicating that someone

would make contact soon. (Doc. 10-3.) By October 31, 2019, when no one from the EEOC had

made contact, Chief Mosby sent a message following up with the Director. (Doc. 10-4 at 1-2.)

Later that day, an EEOC representative called and left a message for counsel seeking clarification

of the date that the Charge was filed. Less than ten minutes later, the undersigned sent a copy of

the Charge that had been made available the same day through the online Public Portal and

contained a file stamp showing the EEOC’s receipt on June 28, 2019. (See Docs. 10-5 at 2-3 &

10-1 at 17.)

        On November 6, 2019, the undersigned contacted another an investigator who was then

listed as the EEOC’s point of contact on this matter, along with the individual who called the prior

week. (Doc. 10-5 at 2.) Having received no response by November 19, 2019, counsel sent an

email to follow up with the Senior Investigator, to which she responded the next day informing

Chief Mosby that the case was reassigned to another Investigator. (Id. at 1.)

        Chief Mosby made numerous offers to assist the EEOC with the investigation and provide

more information; however, Chief Mosby never received any substantive updates. In light of the

EEOC’s complete failure to communicate and since the 180-day period was set to elapse six days

later, Chief Mosby sent a request on December 19, 2019, for a “Right to Sue Letter” and a copy

of the EEOC’s file.       (Doc. 10-6.) Four days later, she received a letter from the EEOC

acknowledging her request and further stating that the request was forwarded to the Department

of Justice (hereinafter, “DOJ”). (Doc. 10-7 at 2-3.) On January 3, 2020, after the 180 days had

elapsed, Chief Mosby wrote to the Director, asking if the EEOC was authorized at that point to

issue the Right to Sue letter. (Id. at 1.) The EEOC responded that it was not. (Doc. 10-8 at 1.)




159180001.P10.Response to MTD                                                             Page 2 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 3 of 21




When the Right to Sue letter had not been received by February 11, 2020, counsel wrote the EEOC

once again to follow up. (Doc. 10-8 at 3.) The EEOC had also failed to produce the investigative

file by that time, and Chief Mosby repeated that request.

         On February 18, 2020, Chief Mosby received a Right to Sue letter from the DOJ (Doc.1-

5), and this action was filed soon thereafter. On May 1, 2020, Chief Mosby sent her third “Section

83” request to the EEOC for a copy of the investigative file. (Doc. 10-8.) A copy of the file was

finally provided to Chief Mosby on May 11, 2020. (Doc. 10-1.) For unknown reasons, much of

the aforementioned correspondence is not contained in the file produced by the EEOC. (See id. at

1-26.)

         Upon her review of the file, Chief Mosby saw that, at some time after August 1, 2019, the

EEOC had requested that Defendant submit a position statement. (Id. at 280-283.) Despite asking

the EEOC about this several times, this was the first time that Chief Mosby became aware that

Defendant submitted its Position Statement. (Id. at 27-278.) The Position Statement, which is

dated September 27, 2019, consists of an eleven-page written statement drafted by counsel who

now represents Defendant in this litigation. (Id. at 27-37.) It also includes 241 pages of exhibits.

(Id. at 38-279.) Importantly, Defendant failed to raise the lack of a verification for the Charge in

its Position Statement, and there is no reference to a verification or oath requirement contained

within the entire EEOC file. The parties and the EEOC all treated the Charge as valid.

         In Defendant’s Motion to Dismiss and Memorandum of Law in Support thereof (Docs. 5

& 5-1), it argues that claims brought under Title VII and the ADA (Counts I-IV) should be

dismissed because Chief Mosby failed to verify her EEOC Charge. (Doc. 5-1 at 5-10.) Defendant

also requests that this Court dismiss Chief Mosby’s claims of deprivation of due process pursuant

to both the Constitutions of the United States (Count V) and the State of Georgia (Count VI). (Id.




159180001.P10.Response to MTD                                                             Page 3 of 20
           Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 4 of 21




a 10-15.) Defendant contends that the defamation claim is infirm because statements were made

about Chief Mosby as a public official and she had not shown actual malice. (Id. at 15-16.)

                     II.      ARGUMENT AND CITATION OF AUTHORITY

         Chief Mosby’s claims under the ADA and Title VII were adequately exhausted before the

EEOC, and Defendant waived any arguments about the sufficiency of her Charge. Chief Mosby

also met her burden of pleading a violation of her due process and defamation claims. As a result,

the Court should deny Defendant’s Motion to Dismiss in its entirety.1

         A. Defendant Waived Its Right to Raise the Lack of Verification When it Responded
            Substantively to the Charge Without Raising this Issue.

         While “[c]harges shall be in writing under oath or affirmation and shall contain such

information and be in such form as the Commission requires,” rules of equity allow for this

verification requirement to be waived in certain circumstances. See 42 U.S.C. § 2000e-5(b). Where

“an employer has actual notice of a discrimination charge and chooses to respond on the merits of

the claim before the EEOC without asserting lack of verification as a defense[,] it waives its right

to secure dismissal of the federal court proceedings on that basis.” Buck v. Hampton Twp. Sch.

Dist., 452 F.3d 256, 265 (3d Cir. 2006). Here, Defendant waived its right to assert a failure to

verify defense at this stage in the litigation, and its request to dismiss should be denied.

         EEOC regulations require that a “charge shall be in writing and signed and shall be




1
  A court may dismiss a pleading for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.
12(b)(6). A pleading fails to state a claim if it does not contain allegations that support recovery under any recognizable
legal theory. 5 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1216 (3d ed. 2002); see also
Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). In considering Defendant’s Rule 12(b)(6) motion, this Court must
construe the Complaint in Plaintiff’s favor and accept the allegations of facts therein as true. See Duke v. Cleland, 5
F.3d 1399, 1402 (11th Cir. 1993). A plaintiff need not have provided “detailed factual allegations” to survive
dismissal, but the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007). In denying Defendant’s Motion to Dismiss, this Court should find that there is
“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at
678 (quoting Twombly, 550 U.S. at 570).




159180001.P10.Response to MTD                                                                                   Page 4 of 20
             Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 5 of 21




verified.” 29 C.F.R. § 1601.9. “Verified” means that the charge needs to be “sworn to or affirmed

before a notary public” or other authorized person or supported by an unsworn declaration in

writing under penalty of perjury.” 29 C.F.R. § 1601.3(a). A “charge may be amended to cure

technical defects or omissions, including failure to verify the charge.” 29 C.F.R. § 1601.12(b).2

           However, the verification requirement is not a jurisdictional issue, and a failure to verify a

charge would not divest this Court of subject matter jurisdiction. While it appears that the Eleventh

Circuit has not recently considered this question, such a finding would be consistent with a recent

Supreme Court decision. In Fort Bend v. Davis, the Supreme Court held that a defense of failure

to exhaust administrative remedies, and thus a challenge to a claim-processing rule, is not

jurisdictional in nature. 139 S.Ct. 1843, 1848-50 (2019). Therefore, unlike a challenge to subject

matter jurisdiction that may be raised at any time, such an “objection based on a mandatory claim-

processing rule may be forfeited ‘if the party asserting the rule waits too long to raise the point.’”

Id. 139 S.Ct. at 1849 (citations omitted). This defense does not challenge the Court’s jurisdiction,

meaning the defense must be brought early in the litigation or is waived.

               1. A defendant waives this argument when it has actual notice of the Charge and
                  responds to the merits but fails to raise the verification issue before the EEOC.

           Courts are split on whether a failure to verify is fatal to an action or could be subject to

equitable waiver. When ruling on a motion to dismiss raising the failure to verify, circuits have

either dismissed the claim, waived the defense, or stayed the proceedings. The Court should find

that Defendant waived its right to assert this defense because Defendant had knowledge of the

Charge, knew of any deficiencies, and failed to raise the issue before the EEOC.

           The Third Circuit has held that, when “an employer has actual notice of a discrimination

charge and chooses to respond to the merits of the claim before the EEOC without asserting lack


2
    The same procedural requirements that apply to Title VII cases also apply to ADA cases. See 42 U.S.C. § 12117(a).




159180001.P10.Response to MTD                                                                            Page 5 of 20
           Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 6 of 21




of verification as a defense[,] it waives its right” to dismissal of the claim. Buck, 452 F.3d at 265

(emphasis added).3 In that case, the plaintiff filed “a detailed, eight-page charge of discrimination,

signed by her attorney” with the EEOC, which then sent the defendant notice, along with a copy

of charge. Id. at 259. After receiving notice, the defendant filed an “Answer and Position

Statement,” and the plaintiff later filed a rebuttal. Id. Ultimately, the EEOC chose to close the case

and issue a right to sue letter. Id. Only after the EEOC dismissal and the plaintiff filed a civil action

did the defendant raise any failure to verify in a motion to dismiss. Id. The court reasoned that

equitable considerations required a waiver under those circumstances because “the verification

requirement is concerned only with protect[ing] an employer from responding to an unverified

charge.” Id. at 263. Once “an employer files a response on the merits, he foregoes the protection

that the requirement affords.” Id. The Court suggested that “considerations of practical justice”

should lead to that result. Id. (quoting U.S. v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 36

(1952)).

         Courts in the First and Fifth Circuits appear to prefer staying the proceedings to allow the

plaintiff time to file a late verification with the EEOC. See McWilliams v. Latah Sanitation, Inc.,

149 F. App’x 588, 590 (9th Cir. 2005); Maillet v. TD Bank U.S. Holding Co., 981 F. Supp. 2d 97

(D. Mass. 2013). It is true that a “charge may be amended to cure technical defects or omissions,

including failure to verify the charge.” 29 C.F.R. § 1601.12(b). However, the right to amend is

limited to when there is a case still pending in front of the EEOC. See Butler v. Greif, Inc., 325 F.

App’x 748, 749 (11th Cir. 2009) (“Where a right to sue letter has issued, the plaintiff has brought




3
  Accord Perkins v. Fed. Fruit & Produce Co., 861 F. Supp. 2d 1285, 1290 (D. Colo. 2012) (holding that where the
“EEOC and [the defendant] participate[] in the investigation of the plaintiffs’ EEOC charges” and “[n]o objection to
the lack of verification [is] raised during the EEOC investigation[,]” the defendant and EEOC forfeit[] their right “to
enforce the verification requirement.)




159180001.P10.Response to MTD                                                                              Page 6 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 7 of 21




suit, and the EEOC has closed its file, there is no longer a charge pending before the EEOC that is

capable of being verified”) (citing Balazs v. Liebenthal, 32 F.3d 151, 157 (4th Cir.1994)).

        While the only courts that appear to have explicitly found that a defendant waived this

argument have been those in the Third and Tenth Circuits,4 the Fifth, Sixth, and Ninth Circuits

have all at least alluded to the possibility of waiver in some circumstances. See Price v. Sw. Bell

Tel. Co., 687 F.2d 74, 79 (5th Cir. 1982) (finding that verification requirement is “subject to

equitable considerations” and thus a “triable issue of fact with respect to a possible EEOC waiver”

exists.);5 Davenport v. Asbury, Inc., No. 3:12-CV-445, 2013 WL 1320696 at *13 (E.D. Tenn. Mar.

29, 2013) (in finding that the defendant did not waive because it objected before the EEOC

suggests that waiver could still be possible); Ramirez v. Bolster & Jeffries Health Care Grp., LLC,

277 F. Supp. 3d 889, 903 n.7. (W.D. Ky. 2017) (finding that a defendant who was not provided

opportunity to respond to a charge did not waive its verification argument); West v. Alaska Airlines,

Inc., No. 3:18-CV-00102-SLG, 2018 WL 6424705 at *5 (D. Alaska Dec. 6, 2018) (holding a

defendant who was not provided with either the charge or opportunity to respond did not waive

the argument). Thus, these courts appear to find waiver possible, although they found it to be

inappropriate when a defendant either did not receive actual notice or a chance to respond to a

charge or when the defendant did raise the issue to the EEOC.

        Only courts in two Circuits have dismissed a claim outright for failure to verify, without

considering the possibility of a waiver. See Balazs v. Liebenthal, 32 F.3d 151 (4th Cir. 1994)



4
  See Buck, 452 F.3d at 265; E.E.O.C. v. JBS USA, LLC, 794 F. Supp. 2d 1188, 1202 (D. Colo. 2011); Perkins v. Fed.
Fruit & Produce Co., 861 F. Supp. 2d 1285, 1290 (D. Colo. 2012); see also Gad v. Kansas State Univ., No. CV 12-
2375-EFM, 2016 WL 74399 at *8 (D. Kan. Jan. 6, 2016) (holding that the EEOC unilaterally waived the verification
requirement based on its procedural failures that would lead a reasonable person to believe that an unverified charge
was accepted) (on remand from Gad v. Kansas State Univ., 787 F.3d 1032 (10th Cir. 2015)).
5
  This case was decided shortly after the split between the Fifth and Eleventh Circuits in September 1981 and is
therefore not binding authority. See Bonner v. City of Prichard, Ala., 661 F.2d 1206 (11th Cir. 1981).




159180001.P10.Response to MTD                                                                            Page 7 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 8 of 21




(holding that verification is a mandatory requirement, which cannot be done after EEOC

dismissal); accord Bacon v. Allstate Ins. Co., No. 93 C 1701, 1995 WL 360736 at *7 (N.D. Ill.

June 14, 1995). However, both of these cases were decided well before Buck, and neither of these

cases involved a situation where the defendant responded to the merits of the charge during the

EEOC proceeding. Moreover, lack of a verification was not the only problem in Balazs, as the

plaintiff did not allege a valid retaliation claim and filed after his deadline. 32 F.3d at 160.

        While the Eleventh Circuit has not directly ruled on whether the verification requirement

can be waived, it has suggested that waiver may be appropriate in limited circumstances similar to

Buck. See Butler, 325 F. App’x at 748; Dees v. Fla., No. 4:10CV305/MCR/WCS, 2012 WL

662295 (N.D. Fla. 2012). In Butler, counsel filed an unverified charge with the EEOC. Butler v.

Greif, Inc., No. 1:07-CV-1978-ODE, 2008 WL 11424203 at *2 (N.D. Ga. 2008), aff’d, 325 F.

App’x at 748. Three months later, the EEOC dismissed the case and issued the right to sue letter,

citing the plaintiff’s failure to respond to its requests to return a signed charge and make himself

available for an interview. Id. When suit was filed, the defendant moved for summary judgment,

arguing secondarily that the plaintiff failed to submit a verified charge to the EEOC. Id. Two

weeks after the motion was filed, which was about ten months after the charge was dismissed, the

plaintiff submitted a second charge to the EEOC, along with the verification of counsel. Id. The

plaintiff argued that the attorney’s signature was sufficient for the verification requirement and,

even if the verification requirement had not been met the first time, it was cured with the second

submission to the EEOC. Butler, 325 F. App’x at 749.

        The appellate Court opined that an attorney may sign a charge on behalf of a client, but

verification requirement can only be met if the attorney had personal knowledge. Id. Citing to

Buck, the Eleventh Circuit seemingly recognized that waiver may be appropriate when the




159180001.P10.Response to MTD                                                                Page 8 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 9 of 21




employer responded to the merits, but did not challenge the sufficiency of the charge before the

EEOC, and then later moved to dismiss for lack of a verification. Id. (citing Buck, 452 F.3d 256).

However, the Court of Appeals found that the plaintiff was not entitled to equitable relief because

of the plaintiff’s failure to cooperate with the EEOC. Id. (citing Forehand v. Fla. State Hosp., 89

F.3d 1562, 1570 (11th Cir. 1996)). Nonetheless, the Eleventh Circuit recognized that a defendant’s

actions before the EEOC may lead to its waiver of the argument in litigation; it merely found that

Butler was not an appropriate case to find a waiver.

        The Northern District of Florida followed a similar approach. Dees, 2012 WL 662295 at

*4. The Court acknowledged that cases where waiver is appropriate are rare, although the Court

found that the defendant never did anything that could be construed as a waiver. Id. Critically, the

plaintiff never submitted a charge at all, instead only submitting an intake questionnaire, failed to

respond to the EEOC’s inquiry about one of her claims, checked a box acknowledging that the

questionnaire was not a charge, and failed to return a charge that the EEOC prepared for her despite

the EEOC’s warning about the consequences for failing to do so. Id. at *2. It was due to the

plaintiff’s own failures before the EEOC that waiver or “equitable modification” was not

appropriate. Id. at *4. For the reasons discussed below, this Court should find that Defendant

waived this argument and Chief Mosby is entitled to equitable relief.

            2. Defendant waived the verification requirement when it failed to raise the objection
               before the EEOC and Plaintiff took substantial measures to cooperate.

        While waiver and equitable relief are only to be applied in limited circumstances, this is

certainly such an instance. Similar to Buck, Defendant completely failed to raise the failure to

verify with the EEOC and instead responded substantively to the allegations. See Buck, 452 F.3d

at 265. Defendant waited until the Right to Sue letter had been issued to raise the issue before this

Court. Id. By then, Chief Mosby’s was unable to file a verification with the EEOC.




159180001.P10.Response to MTD                                                              Page 9 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 10 of 21




        There is one crucial difference in this case. In Buck, it was the EEOC that chose not to

pursue the action any further. Id. 452 F.3d at 259. Here, Chief Mosby requested the Right to Sue

letter as a direct result of the EEOC’s inexplicable failures to communicate any information over

a period of many months or even respond to Chief Mosby’s inquires. This circumstance is the kind

of reason that equitable modification exists.

        Chief Mosby, through counsel, submitted a lengthy and thorough letter entitled “Charge of

Discrimination” to the EEOC. This letter included all information required under the EEOC’s

regulations,6 as well as a designation of counsel signed by Chief Mosby, but it did not include a

verification. As is alluded to in the case law, when the EEOC receives a letter from counsel or an

intake questionnaire, it generally prepares its “Form 5” Charge, which includes a verification, and

asks that that the charging party sign and return it within thirty days. Consistent with other issues

that Chief Mosby experienced with the EEOC during the same period, the EEOC no longer returns

the Form 5 to at least some charging parties, including Chief Mosby. Regardless, the EEOC treated

the letter as a Charge, assigned a Charge Number, and sent notice to Defendant.

        While Chief Mosby was able to confirm the EEOC’s receipt both by fax and Certified Mail,

the EEOC failed to provide any indication that the Charge had been received and filed. After

months of no communication from the EEOC, Chief Mosby contacted the Division Director, who

apologized for the way this was handled. After another week of silence, Chief Mosby again

contacted the Director. Despite the Charge, the stamp from the fax machine, and the EEOC’s

“received” stamp all having matching dates, someone from the EEOC still inquired as to the date




6
  The Charge letter included 1) Chief Mosby’s full name, address and telephone number; 2) the full name address of
Defendant, the person the Charge was against; 3) a clear and concise statement of facts along with dates; 4) the
approximate number of employees; and, 5) since this matter had not been presented to a State or local agency, such a
statement was not required. 29 C.F.R. § 1601.12(a). While this regulation does not reference the requirement of an
oath or verification, it is stated in 29 C.F.R. § 1601.9, and this was the only thing missing from the Charge.




159180001.P10.Response to MTD                                                                          Page 10 of 20
            Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 11 of 21




of filing. It ultimately took over four months for the EEOC to provide Chief Mosby with

confirmation that her Charge had been even been received, and then only after her inquiries.

           Whether the EEOC is required “to inform a plaintiff of deficiencies in her charge,”7 the

aforementioned case law places a duty on defendants to raise said deficiencies with the EEOC.

Once the defendant responds on the merits to a charge, the EEOC and the defendant have treated

it as a charge, leading a reasonable person to believe that the investigative proceedings can

continue. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1320-22 (11th Cir. 2001) (determining

if an intake questionnaire functions as a charge, “we must ask the following question: Would the

circumstances of this case convince a reasonable person that [the plaintiff] manifested her intent

to activate the machinery of Title VII by lodging her intake questionnaire with the EEOC?”).8

           Not only did the EEOC treat this as a Charge, so too did Defendant by submitting a lengthy

response to the factual allegations. Unbeknownst to Chief Mosby, even after she spent months

requesting updates and access to the Public Portal, Defendant apparently submitted its Position

Statement to the EEOC on September 27, 2019. The Statement consisted of an eleven-page letter

with fifteen attached exhibits, all in response to the facts. Nowhere in the 256 pages of Defendant’s

response did it raise lack of verification or oath.

           Instead of raising the issue before the EEOC, Defendant waited until the moment when

there is nothing that Chief Mosby can do. Shortly after Defendant raised this issue for the first


7
    Fry v. Muscogee Cnty. Sch. Dist., 150 F. App’x 980, 982 (11th Cir. 2005).
8
  Cf. Dees, 2012 WL 662295 at *4 (holding that “the plaintiff [did] not allege[] any acts by [the defendant] that
reasonably could be construed as a waiver” because the plaintiff’s filing of the intake questionnaire only indicated that
the plaintiff wanted to speak with an EEOC representative not that the plaintiff wanted to file a charge of
discrimination); see also Gad, 787 F.3d at 1042-43 (“[N]oncompliance [with the verification requirement] [may] be
excused . . . where negligent EEOC conduct would mislead a reasonable layperson into thinking he need not verify.”);
Gad, 2016 WL 74399 at *8 (EEOC’s “fail[ure] to adequately and accurately follow its own procedures [by]
investigat[ing] Plaintiff’s allegations without receiving a signed charge of discrimination . . . [could result in] a
reasonable layperson [believing] that a verified charge of discrimination was an unnecessary prerequisite to proceed
in federal court.”).




159180001.P10.Response to MTD                                                                               Page 11 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 12 of 21




time, Chief Mosby attempted to amend her Charge to correct the alleged deficiency. (Doc. 10-9.)

She argued that the EEOC should accept the amendment because DOJ, not the EEOC, issued the

Right to Sue and the EEOC’s file does not contain its standard Form 291 or anything else that

would suggest that the case was closed. (Id.) On July 24, 2020, an EEOC Enforcement Supervisor

contacted the undersigned to say that the filing would not be accepted because the case was closed.

        The underlying purposes of the charge requirements have been met in this case. Those

purposes are to 1) to notify the employer of a discrimination charge and 2) to initiate the EEOC’s

investigation of the complaint. Pijnenburg v. W. Ga. Health Sys., Inc., 255 F.3d 1304, 1306 (11th

Cir. 2001). Here, Defendant clearly had notice of the Charge as it submitted a response. While the

EEOC may not have reached an ultimate decision on the allegations, it began the investigation by

seeking Defendant’s Statement, and the EEOC had plenty of opportunity to investigate the claims.

        The specific purpose of the verification requirement is to “protect[] employers from the

disruption and expense of responding to a claim unless a complainant is serious enough and sure

enough to support it by oath subject to liability for perjury.” Edelman v. Lynchburg Coll., 535 U.S.

106, 113 (2002) (emphasis added). As one court explained, “[o]nce the case reaches federal court,

verification serves little, if any, further purpose because the entire EEOC review process subsumes

any initial gate-keeping function it plays.” Sanchez v. City and Cnty. of Denver, No. 1:19-cv-

01307, 2019 WL 5695949 (D. Col. 2019) (citing Blue Bell Boots, Inc. v. EEOC, 418 F.2d 355, 357

(6th Cir. 1969); EEOC v. U.S. Fid. & Guar. Co., 420 F.Supp. 244, 249 (D. Md. 1976)).

        This Plaintiff is clearly serious enough about her allegations that she filed and is vigorously

pursuing them before this Court. Moreover, Defendant accepted the disruption and expense of

responding when it could have forgone answering the substance by simply notifying the EEOC

that the Charge was unverified.




159180001.P10.Response to MTD                                                               Page 12 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 13 of 21




        Defendant opted to wait until Chief Mosby’s hands were tied to surprise her with the

procedural defect. It would be inequitable to allow this Defendant who had a fair opportunity to

raise this issue nearly a year ago, but declined, to now assert this defense. See Buck, 452 F.3d at

264. To allow such would incentivize employers not to raise a plaintiff’s failure to verify their

charge at the EEOC, in the hope that the plaintiff does not discover the technical error until it is

too late to remedy. Id. This Defendant is very similar to that in Buck as it had actual notice and

chose to respond, failing to raise the verification issue with the EEOC. See id. at 265. Similarly,

this Court should find that Defendant “waive[d] its right to secure dismissal” at this stage of

litigation based on the verification defense. Id.

        This is one of those rare cases in which waiver and equitable modification are appropriate.

Unlike in Butler, Chief Mosby made substantial efforts to cooperate with the EEOC. (See Doc. 1,

¶¶ 104-110.) After submitting her Charge, she initiated contact with the EEOC on at least eight

occasions.9 As a result of the procedural failures of the EEOC, Defendant asserting only a

substantive defense before the EEOC, and the substantial measures that Chief Mosby took in an

attempt to cooperate and pursue her claims before the EEOC, it would be inequitable for the Court

not to allow her Title VII and ADA claims to proceed.

        B. Defendant Ignored its Own Procedures in Terminating Plaintiff, and its Personnel
           Policies Otherwise Created a Vested Property Interest in Continued Employment.

        Defendant argues that Chief Mosby’s due process claims should be dismissed because she

did not have a property interest in her continued employment. (Doc. 5-1 at 10-15.) This argument

fails primarily because Defendant failed to follow its own procedures when it terminated Chief

Mosby. Moreover, Chief Mosby was entitled to procedural due process as Defendant’s personnel



9
 October 22, 2019, October 31, 2019, November 6, 2019, November 19, 2019, December 19, 2019, December 29,
2019, January 3, 2020, and February 18, 2019. (See supra at 1-3.)




159180001.P10.Response to MTD                                                                Page 13 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 14 of 21




policies established a vested property interest in her continued employment. Additionally, since

both arguments require an intensive factual analysis, it would be inappropriate to dismiss these

claims at this stage in the proceeding.

            1. Defendant failed to properly terminate Plaintiff.

        Since Chief Mosby’s termination, the parties have largely focused on whether she was

entitled to an appeal. However, based on a review of Defendant’s Charter and Code of Ordinances

(including its personnel policies therein), the individual who fired Chief Mosby did not have that

authority. Defendant previously pointed to Section 8.1(H) of its personnel policies in support of

the City Administrator’s authority to fire. Yet, that policy merely deals with the right of a

department head, such as the Fire Chief, to appeal a termination, not whether the City

Administrator is actually authorized to terminate department heads.

        Under, Article III, Section 3.10(e) of the Charter, there may be some circumstances when

the Administrator may remove or suspend appointed officers, such as the Fire Chief. That authority

is limited though when “otherwise provided by law or ordinance.” Section 2.30 of the Charter

provides the Administrator with some authority to suspend or remove officers, but this provision

only with respect to those individuals whom “he or she appoints.” That power is further narrowed

when otherwise provided by law or the personnel ordinances.

        At its April 2008 meeting, the Mayor and Council appointed Chief Mosby as Defendant’s

first Fire Chief. That was consistent with the Code of Ordinances, which provide that the authority

to appoint a Fire Chief rests with the Mayor and Council. Chapter 2, Article III, Section 2-61(a).

Moreover, this provision explicitly states that a fire chief’s tenure and performance are governed

by the personnel policies. Personnel policy 8.1(K) provides that appointed officers are subject to

removal “by the appointing authority” and in the case of a Chief Mosby, the Mayor and Council

could terminate her.



159180001.P10.Response to MTD                                                           Page 14 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 15 of 21




        Defendant will likely argue that the City Administrator’s authority to terminate Chief

Mosby arises in policy 8.1(D). However, that provision does not allow the City Administrator to

discharge anyone; it merely provides a list of alternatives to disciplinary action that a department

head and the City Administrator should consider when disciplining an employee under their

supervision. Consistent with this reading of policy 8.1(D), policy 3.1 provides categories of

employment, and it states that “[d]epartment heads may only be appointed, disciplined, or removed

by a majority of City Council.”

        Defendant may argue that recent amendments to its Charter and Code of Ordinances were

intended to provide greater power to the City Administrator to fire employees. However, these

provisions still limit the authority if it is otherwise provided by law or ordinance. The principals

of statutory construction apply to city ordinances. Stidwell v. City of Atlanta, No. 1:16-CV-3375-

MHC, 2018 WL 4999971 (N.D. Ga 2018) (quoting City of Buchanan v. Pope, 222 Ga. App. 716,

717 (1996)). As a result, all of the policies must be considered in pari materia. Id. (citing Willis

v. City of Atlanta, 285 Ga. 755, 776 (2009); J. Kinson Cook, Inc. v. Weaver, 252 Ga. App. 868,

870 (2001)). Defendant’s Charter and Code of Ordinances are not in conflict because the

Administrator’s authority to terminate is limited when such policies provide otherwise, therefore

removing any conflict. However, even if a conflict were to be found, the only provision making

explicit reference to a Fire Chief is that giving authority to appoint to the Mayor and Council.

Because the City Administrator may only suspend or remove officers whom he appoints, that

would suggest that he was not authorized to fire Chief Mosby. Defendant failed to terminate Chief

Mosby in accordance with its own policies, violating her due process rights in the process.

            2. Despite referring to its employees as “at-will,” the personnel policies only permit
               termination for cause.




159180001.P10.Response to MTD                                                            Page 15 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 16 of 21




        Defendant’s argument that there was no vested property interest relies on the erroneous

assumption that the personnel policies simply treated Chief Mosby as an at-will employee who

was not allowed to appeal personnel actions. However, this argument must fail because, regardless

of which personnel policies applied to her position, the policies applied to her and offered her some

level of protection. Chief Mosby met her burden of pleading by alleging that Defendant’s

termination of her employment deprived her of the requisite due process.

        Defendant argues that the key consideration for whether a public employee has a vested

right to employment – and therefore a property interest – is whether the employee may only be

dismissed for cause.” Despite Defendant’s classification of the position as “at-will,” her

termination was only permissible with cause. Defendant ignores two important points. First,

unlike here, “[t]he new policies superseded the previous policies and removed all of the provisions

regarding grounds for disciplinary action, notice, and grievance procedures.” DeClue v. City of

Clayton, 246 Ga. App. 487, 488 (2000) (emphasis added). In this instance, the only relevant

change made to the ordinance was removal of department heads’ right to appeal. (Doc. 1, ¶¶ 72-

73, 94-96; Doc. 1-2 at 1.) The consideration of whether a termination would only be appropriate

“for cause” is a fact-intensive analysis that the DeClue court considered on summary judgment,

not on a Motion to Dismiss. See id., 246 Ga. App. at 489.

        Critically, Defendant’s department heads are still considered employees. According to

Section 3.10(d) of Defendant’s Charter, a director or principal officer of a department is subject to

the direction and supervision of the City Administrator. The next paragraph provides that

“appointive officers and directors shall be employees at-will and subject to removal or suspension

at any time by the city administrator unless otherwise provided by law or ordinance.” (emphasis

added). Even if the City Administrator has the authority to appoint a department head, he may not




159180001.P10.Response to MTD                                                             Page 16 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 17 of 21




do so on a whim. As provided in Section 2-61(a) of Defendant’s Code of Ordinances, “[t]he fire

chiefs [sic] tenure and performance shall be in accordance with the personnel policies of

[Defendant].” Not only should one assume that some of the personnel policies apply to department

heads as employees, the Ordinances explicitly subject the Fire Chief to said policies.

        These policies provide varying protections to employees, including department heads. In

Section 8(B), individuals are placed into one of two groups, either as “employees” or

“supervisors.” Indeed, the Charter establishes the City Administrator as the supervisor of

department heads. It would logically follow that the policies would treat the City Administrator as

the supervisor and the department head as the employee when disciplinary action is contemplated.

Moreover, the policies specifically distinguish department heads from other employees when the

policies intend to treat these individuals differently. For example, as provided in Section D,

“[e]mployees shall be subject to the following alternatives for disciplinary action as determined

by their department head; or, in the case of department heads, as determined by the City

Administrator…” At times, the term “employee” is intended to include department heads.

        Even if a department head were entitled to less protection than other employees, they are

still entitled to some rights. For example, with the City Administrator as the supervisor, they

should assist the Fire Chief in attaining competence through training and warnings should come

before discipline. (Doc. 1-2 at 1, § 8(A).) The City Administrator should discuss inadequate

performance and help the Fire Chief to correct deficiencies before discipline is required. (Id. at 1-

2, § 8(B).) “Discipline should correspond to the offense.” (Id. at 2, § 8(D)(2).) Disciplinary actions

against the Fire Chief should be taken quickly and normally not more than five days after the

incident, unless there are multiple violations over a period of time. (Id., § 8(C).) Discipline

“should be increasingly progressive in nature” and these steps should include reprimand,




159180001.P10.Response to MTD                                                              Page 17 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 18 of 21




suspension, demotion, and then dismissal. (Id. at 1-3, §§ 8(A)-(B) & (D).) Assuming he has the

authority, the City Administrator should use these steps of progressive discipline before

discharging the Fire Chief. (Id. at 3, § 8(D).) Since the issue of whether an employee has a vested

right and property interest is not dependent upon the words “for cause” appearing in the personnel

policies, this Court is not required accept Defendant’s classification of Chief Mosby’s position at

face value. (See DeClue, 246 Ga. App. at 489).

        The policies contain a specific list of grounds for disciplinary action that applied to all

employees, including the fire chief. (See Doc. 1-2 at 2, § 8(D).) Therefore, even if her position

were called “at-will,” Defendant still may have only dismissed Chief Mosby “for cause.” See

Brownlee v. Williams, 233 Ga. 548, 553 (1975). “Whatever this ‘cause’ might be it is a limitation

on the power of [Defendant]. Some ‘cause’ must be shown.” Id. Chief Mosby met her burden of

pleading by alleging that Defendant deprived her of a vested property interest in continued

employment without providing any due process. The Court should also refrain from engaging in

this fact intensive analysis at this stage in the proceedings and deny Defendant’s request.

        C. Plaintiff Sufficiently Alleged that Defendant’s Defamatory Statements Were the
           Result of its Actual Malice Toward Her.

        Chief Mosby has also met the standard of pleading at this stage for her defamation claim.

Defendant argues that Chief Mosby should be considered a “public official” as it relates to this

claim. In so doing, Defendant argues that the claim fails because she did not allege actual malice.

The Court should find that this argument lacks any merit.

        Courts have held that a public official claiming defamation must ultimately prove actual

malice. The Supreme Court has explained that the First and Fourteenth Amendments recognize a

privilege in which individuals are protected from liability for what are best described as honest




159180001.P10.Response to MTD                                                            Page 18 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 19 of 21




mistakes of fact concerning public officials. New York Times Co. v. Sullivan, 376 U.S. 254, 279-

80 (1964). Instead, the Court reasoned:

        The constitutional guarantees require, we think, a federal rule that prohibits a public
        official from recovering damages for a defamatory falsehood relating to his official
        conduct unless he proves that the statement was made with “actual malice” – that
        is, with knowledge that it was false or with reckless disregard of whether it was
        false or not.

Id. (emphasis added). Accordingly, central to the consideration of one individual’s defamatory

comments about a public official is that person’s intent in making the statement.

        Defendant’s argument fails because Chief Mosby has met her burden at the pleading stage

of this proceeding.     Chief Mosby is not required to prove her case at this time. She is simply

required to allege “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). The Complaint

clearly alleges that Defendant acted with actual malice in its statements giving rise to this claim.

        Georgia law defines “libel” as “a false and malicious defamation of another [in writing]

tending to injure the reputation of the person and exposing him to public hatred, contempt, or

ridicule.” O.C.G.A. § 51-5-1. Similarly, slander can include oral statements, such as those

regarding another’s “trade, office, or profession, that is calculated to injure.” O.C.G.A. § 51-5-4.

Other than in privileged communications, like those about a public officer, malice is generally

inferred. O.C.G.A. § 51-5-5.

        Chief Mosby alleged that Defendant, and individuals acting on its behalf, made false

written and oral statements to the media and other third parties about her and involving her

profession. (Doc. 1, ¶¶ 174-75.) As alleged, Defendant made these false statements with the

specific intention to cause damage to Chief Mosby and her reputation. (Id., ¶¶ 176.)

Notwithstanding the specific examples of false statements, she also alleged that Defendant




159180001.P10.Response to MTD                                                              Page 19 of 20
          Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 20 of 21




subjected her to disparate treatment, or intentional discrimination, based on her sex and

disability.10    When a person intentionally discriminates against another, that person is, by

definition, acting in bad faith, and, generally they are intentionally treating the person less

favorably. In addition to the specific examples of Defendant’s malice, the Court can also find that

the discriminatory animus alleged by Chief Mosby throughout the Complaint is sufficient for the

Court to find that Chief Mosby’s claim of defamation is rooted in actual malice.

                                          III.    CONCLUSION

         Accordingly, for the above and foregoing reasons, Plaintiff Rachel Mosby respectfully

requests that the Court find that she met her burden of pleading at this stage of the litigation, deny

Defendant’s Motion to Dismiss (Doc. 5) in its entirety, and allow this matter to proceed to

discovery.

         Respectfully submitted, this 3rd day of August, 2020.



                                                            __________________________
                                                            KENNETH E. BARTON III
                                                            Georgia Bar No. 301171
                                                            M. DEVLIN COOPER
                                                            Georgia Bar No. 142447
 COOPER, BARTON & COOPER, LLP
                                                            Attorneys for Plaintiff
 170 College Street
 Macon, Georgia 31201
 (478) 841-9007 telephone
 (478) 841-9002 facsimile
 keb@cooperbarton.com
 mdc@cooperbarton.com


10
   For example, Chief Mosby alleged that she was subjected to microaggressions and intentional harassment from
subordinates, fellow department heads and City Council member. (Doc. 1, ¶ 37.) Council members express prejudice
toward her. (Id., ¶ 38.) Chief Mosby’s job was openly threatened. (Id., ¶ 39.) Defendant misgendered her both in
public statements and directly to her, in addition to other disparaging remarks. (Id., ¶¶ 44-46, 63.) When Chief Mosby
complained about harassment, she was ignored. (Id., ¶¶ 47-49, 63-72.) She was ignored and ostracized by Council
members. (Id., ¶¶ 50-51.) Defendant inequitably applied its policies to Chief Mosby and even made other policies
intended to target harm her. (Id., ¶¶ 53—62, 65-73, 94-96.) Not only did Defendant terminate Chief Mosby, it
immediately escorted her from her office and then further injured her by sharing news of the termination with members
of the public. (Id., ¶¶ 75-77, 92-93.)




159180001.P10.Response to MTD                                                                            Page 20 of 20
         Case 5:20-cv-00163-TES Document 10 Filed 08/03/20 Page 21 of 21




                                  CERTIFICATE OF SERVICE

        This is to certify that I have this day served the foregoing BRIEF IN OPPOSITION TO

DEFENDANT’S MOTION TO DISMISS to the Clerk of Court using the CM/ECF system, which

will automatically send electronic mail notification of such filing to the following counsel of

record, who are CM/ECF participants:

                                        Adam L. Appel, Esq.
                                   Matthew A. Ericksen, Sr., Esq.
                                     Dermer Appel Ruder, LLC
                                6075 The Corners Parkway, Suite 210
                                  Peachtree Corners, Georgia 30092
                                       aappel@darlawllc.com
                                     mericksen@darlawllc.com
                                      Attorneys for Defendants

        This 3rd day of August, 2020.



                                                  __________________________
                                                  KENNETH E. BARTON III
                                                  Georgia Bar No. 301171
                                                  M. DEVLIN COOPER
                                                  Georgia Bar No. 142447
                                                  Attorneys for Plaintiff
 COOPER, BARTON & COOPER, LLP
 170 College Street
 Macon, Georgia 31201
 (478) 841-9007 telephone
 (478) 841-9002 facsimile
 keb@cooperbarton.com
 mdc@cooperbarton.com




159180001.P10.Response to MTD
